               Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 1 of 9



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 JOHNNY NATAL,
                                                                       Civil Action No.: 20-3499

                                    Plaintiff,
                                                                       COMPLAINT AND JURY
                      v.                                               DEMAND


 SCI FUNERAL SERVICES OF NEW YORK, INC.,


                                    Defendant.

 ------------------------------------------------------------------X

        Plaintiff Johnny Natal (“Plaintiff”) upon personal knowledge and information and belief,

through his lawyers Imbesi Law P.C, alleges as follows:

                                    I.       NATURE OF THE ACTION

      1.         Plaintiff, a former employee of Defendant SCI Funeral Services of New York, Inc.,

(“SCI”), brings this action seeking damages and other appropriate relief for his claims of unlawful

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

(“Title VII”), the New York State Human Rights Law, §§ 290 et seq. (“State HRL”), the New

York City Human Rights Law, New York City Administrative Code §§ 8-101 et seq. (“City HRL”)

and the Americans with Disabilities Act, 42 U.S.C § 12101, et seq. (“ADA”).

                                   II.      JURISDICTION AND VENUE

      2.         This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 as this action involves federal questions.




                                                        1
              Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 2 of 9



     3.        This Court has supplemental jurisdiction of the state law claims asserted pursuant

to 28 U.S.C. § 1367 because the state law claims are so closely related to the federal claims that

they form part of the same case or controversy.

     4.        Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391 as the events

and conduct giving rise to the claims occurred in this District.

                                         III.   PARTIES

     5.        Plaintiff is a resident of Queens, New York. Plaintiff identifies as a gay male and

has been diagnosed with human immunodeficiency virus (“HIV”).

     6.        Plaintiff is an “employee” as defined in the applicable federal, New York State and

New York City statutory provisions.

     7.        Defendant is a domestic company authorized to conduct business in the State of

New York. Defendant’s principal place of business where Plaintiff was an employee is located at

180 West 76th Street, New York, New York 10023.

     8.        Defendant is an “employer” as defined in the applicable federal, New York State

and New York City statutory provisions.

                              IV.     FACTUAL ALLEGATIONS

A. Background

     9.        On October 1, 2018, Plaintiff began working as a receptionist and funeral

assistant at SCI.

    10.        Plaintiff worked for an average of forty (40) hours per week during his

employment.

    11.        On or about November 2018, Mr. Natal’s supervisor Monica Tillot (“Ms. Tillot)

approached Plaintiff regarding alleged absences from work.



                                                  2
             Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 3 of 9



    12.         Ms. Tillot told Plaintiff that if his absences were due to any medical reasons then

he must inform her immediately.

    13.        Plaintiff was hesitant to confide in Ms. Tillot about the reasons he was taking

days off from work and his medical history.

    14.        Upon information and belief in December 2018, Mr. Natal was once again

approached by Ms. Tillot who inquired about if he had a medical condition that he wished to

disclose.

    15.        Ms. Tillot told Plaintiff that he must tell her about any of his medical conditions if

he wanted to continue working at Riverside.

B. Discrimination Based on Gender, Sexual Orientation, and HIV Status

    16.        On or about December 2018, Plaintiff eventually disclosed to Ms. Tillot that his

absences were due to a change in his HIV medication and that he was seeking additional

treatment for HIV.

    17.        Ms. Tillot appeared to be upset by this information and her response was “oh

okay” as she walked away from Plaintiff.

    18.        After this conversation took place, Plaintiff spoke with Ms. Tillot about the

possibility of being able to work extra hours.

    19.        In the past, Ms. Tillot accommodated other employees who have sought out the

chance to work additional hours.

    20.        Ms. Tillot informed Plaintiff that she could not offer him any additional hours.

She told Plaintiff that if he was missing days because of his disability then, “it was not her

problem since his HIV status was something his poor choices had given him.”




                                                 3
              Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 4 of 9



    21.        On or about January 2019, Plaintiff spoke with Ms. Tillot about working

additional hours. Ms. Tillot informed Mr. Natal that, “she would not have hired him if she

knew he was ‘sick with that disease’.”

    22.        The week of February 18, 2019 Ms. Tillot once again brought up Plaintiff’s HIV

status, while he was assisting maintenance with some tables. She informed him that, “he had

some nerve not disclosing his status to her and that she would not have hired him.”

    23.        Plaintiff was distraught because of the above-mentioned discriminatory

encounters.


    24.        Plaintiff experienced dramatic weight loss from job related stress and anxiety.

Due to the discrimination that Plaintiff experienced he was prescribed medication for his anxiety

and to aid him sleep.

C. Termination of Plaintiff’s Employment

    25.        On or about June 24, 2019, Plaintiff’s employment was terminated.

    26.        On the day of his termination, Plaintiff inquired if he could work an extra month

in order to keep his health insurance. Ms. Tillot informed Plaintiff’s that this was, “not

Riverside’s problem.”

    27.        As Plaintiff exited Ms. Tillot’s office she told him “I finally got rid of you.”

    28.        Plaintiff was discriminated against on the basis of his gender and on the basis of

his disability for having HIV.

D. EEOC Complaint

    29.        On February 14, 2020, Plaintiff received a Notice of Right to Sue from the EEOC.

    30.        This Complaint is filed within ninety (90) days of receipt of the notice.

                                            COUNT I

                                                 4
              Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 5 of 9



                    VIOLATION OF TITLE VII, 42 U.S.C. §§ 2000e, et seq.

    31.         Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

    32.         Defendant, an employer within the meaning of Title VII, discriminated against

Plaintiff by treating him differently from and less preferably than, similarly situated heterosexual

and nondisabled employees.

    33.         Defendant’s policies, practices and procedures have led to a disparate impact on

Plaintiff with respect to the terms and conditions of his employment.

    34.         By the actions described above, Defendant has violated Title VII.

    35.         As a direct and proximate result of Defendant’s discriminatory conduct, Plaintiff

has suffered and continues to suffer harm for which he is entitled to an award of monetary damages

and other relief.

    36.         Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless

and conducted in callous disregard of Plaintiff’s rights, entitling Plaintiff to punitive damages.

    37.         Under 42 U.S.C. §§ 2000e-5(k), Plaintiff is also entitled to reasonable costs and

attorneys’ fees.

                                          COUNT II
                                 VIOLATION OF THE STATE HRL


    38.         Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

    39.         Defendant is “employer” as defined by the State HRL.

    40.         Plaintiff is an “employee” as defined by the State HRL.




                                                   5
              Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 6 of 9



    41.         The aforementioned acts of Defendant constitute unlawful discrimination against

Plaintiff, under the State HRL in violation of Article 15, § 290 et. seq. of the New York State

Executive Laws and specifically § 296 thereof, which states that:

              It shall be an unlawful discriminatory practice: (a) For an employer…because of an
              individual’s…sexual orientation…sex, disability . . . to refuse to hire or employ or to
              bar or to discharge from employment such person or to discriminate against such
              person in compensation or in terms, conditions or privileges of employment.

    42.         Upon information and belief, adverse treatment and discriminatory treatment

endured by Plaintiff was based upon his disability and sexual orientation rather than any non-

discriminatory reason.

    43.         As a direct and proximate result of Defendant’s discriminatory conduct, Plaintiff

has suffered and continues to suffer harm for which he is entitled to an award of monetary damages

and other relief.

    44.         As a result of Defendant’s violations of the foregoing statutory laws, it is liable to

Plaintiff pursuant to State HRL § 297(9).

                                          COUNT III
                                  VIOLATION OF THE CITY HRL

    45.         Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

    46.         Defendant is an “employer” as defined in the City HRL.

    47.         Plaintiff is an “employee” as defined by the City HRL.

    48.         The aforementioned acts of Defendant constitute unlawful discrimination against

Plaintiff in violation of Chapter I, Title 8 of the Administrative Code of the City of New York, §

8-107 under the City HRL, which states that:

              It shall be an unlawful discriminatory practice: (a) For an employer or an employee
              or agent thereof, because of the actual or perceived . . . gender, disability . . . sexual

                                                   6
              Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 7 of 9



              orientation . . . of any person, to refuse to hire or employ or to bar or to discharge
              from employment such person or to discriminate against such person in compensation
              or in terms, conditions or privileges of employment.

    49.         As set forth above, Defendant, by its conduct, discriminated against Plaintiff and

forced Plaintiff to endure adverse employment actions affecting and altering the terms, conditions

and privileges of his employment on the basis of his sexual orientation and disability.

    50.         As a direct and proximate result of Defendant’s discriminatory conduct, Plaintiff

has suffered and continues to suffer harm for which he is entitled to an award of monetary damages

and other relief.

    51.         As a result of Defendants’ violations of the foregoing statutory laws, it is liable to

Plaintiff pursuant to the City HRL § 8-502 for damages and such other remedies as may be deemed

just and appropriate.

                                       COUNT IV
                    VIOLATION OF THE AMERICANS WITH DISABILITY ACT

    52.         Plaintiff hereby repeats and alleges all allegations as if fully set forth herein.

    53.         Under the ADA, an employer is prohibited from discriminating against an

individual who is qualified with a disability pertaining to the advancement or discharge of an

employee.

    54.         Under 42 U.S.C. § 12102 a disability is defined as “a physical or mental impairment

that substantially limits a major life activity or has a record of such impairment or is regarded as

having such an impairment.”

    55.         Plaintiff is an individual with a disability (HIV) as defined by the ADA.

    56.         Under 42 U.S.C. § 12102(2)(A), a “major life activity” is defined to include, but is

not limited to, “learning, reading, concentrating, [and] thinking.”

    57.         Plaintiff’s disability substantially limits one or more of his major life activities.

                                                   7
             Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 8 of 9



    58.        Discrimination under the ADA has been held to include an employer taking an

adverse action against an employee who has a disability.

    59.        Defendant discriminated against Plaintiff by failing to provide a reasonable

accommodation.

    60.        As a result of Defendant’s actions, Plaintiff is entitled to recover damages,

including reasonable attorney’s fees and costs.

                                        REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

             a. Compensatory damages in an amount to be determined by a jury sufficient to
                compensate Plaintiff for all pain and suffering, humiliation, emotional distress,
                stress and mental anguish;

             b. Economic damages in the form of back pay and compensation for lost benefits,
                plus pre-judgment interest;

             c. Damages in the form of front pay or reinstatement, plus pre-judgment interest;

             d. An award of punitive damages sufficient to deter Defendant from engaging in
                future unlawful conduct;

             e. Reasonable costs and attorney’s fees; and

             f. Any such further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demand a trial by jury on all issues so triable as of right by jury.


Dated: New York, New York
       May 5, 2020
                                                       Respectfully submitted,

                                                       By: Seth Asher Nader
                                                       Seth Asher Nadler, Esq.
                                                       Imbesi Law PC
                                                       1501 Broadway, Suite 1915
                                                       New York, New York 10036

                                                  8
Case 1:20-cv-03499 Document 1 Filed 05/05/20 Page 9 of 9



                               Tel: (646) 767-2270
                               Fax: (212) 658-9177
                               Email: seth@lawicm.com




                           9
